TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00125-CR



                                 Paul Stautzenberger, Appellant

                                                 v.

                                  The State of Texas, Appellee


             FROM COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY
NO. C1-CR-05-708869, HONORABLE CARLOS HUMBERTO BARRERA, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Paul Stautzenberger filed a notice of appeal from the judgment convicting him of

driving with a suspended license and sentencing him to one day in jail and payment of court costs.

His brief was originally due April 13, 2009. After receiving notice that his brief was overdue, he

requested and received an extension of time to file his brief. On August 28, 2009, this appeal was

abated and this cause remanded to determine whether appellant wished to pursue this appeal,

was entitled to appointed counsel, or desired appointed counsel. See Tex. R. App. P. 38.8(b)(2), (3).

At the trial court hearing, appellant stated that he wanted to pursue the appeal and waived

appointment of counsel. His brief was then due December 21, 2009. Despite notice that his brief

was overdue, Stautzenberger has not filed a brief.
              We have reviewed the record presented and find no issue requiring reversal. See

Tex. R. App. P. 38.8(b)(4). We affirm the judgment of conviction.




                                           G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Affirmed

Filed: April 1, 2010

Do Not Publish




                                              2